DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 12-14, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Semler et al. (U.S. Pub. No. 2011/0202095 A1, hereinafter “Semler”). 
Semler discloses, regarding claim 1, a monolithic percutaneous-screw system for use in spinal surgery (see paras. [0029] and [0038] “used with .. receiving member having two or more arms”), the system comprising: a receiver (43, see Fig. 7, see paras. [0029] and [0038]) having a distal base (47) and a pair of opposing arms (49) extending proximally from the base; a pair of opposing distal breakoff sections (10), each connected monolithically to a proximal end of a corresponding one of the arms (see Fig. 7, see also paras. [0029] and [0038]); a pair of opposing proximal breakoff sections (21, see Fig. 6); a pair of opposing intermediate extenders (39, see Fig. 6), each extending from a distal end, connected monolithically to a corresponding one of the pair of opposing distal breakoff sections (see Fig. 7, see also paras. [0029] and [0038]), to a proximal end connected monolithically to a corresponding one of the pair of opposing proximal breakoff sections (see Fig. 6); and a guide cap (35) connected monolithically to both of the proximal breakoff sections (see Fig. 6, see para. [0035]), the guide cap defining a proximal opening having a circular cross-sectional configuration (see annotated Fig. 6 below); wherein: the pair of opposing proximal breakoff sections are each sized and shaped such that the pair of opposing proximal breakoff sections can be readily broken by a user (see para. [0035]) when a first moment, along a first plane, is applied to the guide cap (see annotated Fig. 6 below); and the pair of opposing distal breakoff sections are each sized and shaped such that each of the pair of opposing distal breakoff sections (i) is not broken when a user applies the first moment to the guide cap (see Fig. 7, see also paras. [0029] and [0038], note that the breakoff section 10 requires a moment applied to section 10 would be perpendicular to the moment applied to section 21 and therefore section 10 would not break when the moment is applied to 21), and (ii) can be readily broken by the user when a second moment, along a second plane, generally orthogonal to the first plane, is applied to the pair of opposing intermediate extenders (see annotated Fig. 7 below, see also paras. [0029] and [0038] “used with .. receiving member having two or more arms”).

    PNG
    media_image1.png
    503
    417
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    632
    650
    media_image2.png
    Greyscale

Semler discloses, regarding claim 3, a monolithic percutaneous-screw system for use in spinal surgery (see paras. [0029] and [0038] “used with .. receiving member having two or more arms”), the system comprising: a receiver (43, see Fig. 7, see paras. [0029] and [0038]) having a distal base (47) and a pair of opposing arms (49) extending proximally from the distal base (see Fig. 7, see paras. [0029] and [0038]); a pair of opposing distal breakoff sections (10), each connected monolithically to a proximal end of a corresponding one of the pair of opposing arms (see Fig. 7, see also paras. [0029] and [0038]); a pair of opposing proximal breakoff sections (21, see Fig. 6, see para. [0035]); a pair of opposing intermediate extenders (39), each extending from a distal end, connected  monolithically to a corresponding one of the pair of opposing distal breakoff sections (see Fig. 7, see also paras. [0029] and [0038]), to a proximal end connected monolithically to a corresponding one of the pair of opposing proximal breakoff sections (see Fig. 6, see para. [0035]); and a guide cap (35) connected monolithically to both of the pair of opposing proximal breakoff sections (see Fig. 6, see para. [0035]), the guide cap defining a proximal opening having a circular cross- sectional configuration (see annotated Fig. 6 above).
Regarding claim 4, wherein: the pair of opposing proximal breakoff sections are each sized and shaped such that each of the pair of opposing proximal breakoff sections can be readily broken by a user when a first moment, along a first plane, is applied to the guide cap (see annotated Fig. 6 above); the pair of opposing distal breakoff sections are each sized and shaped such that each of the pair of opposing distal breakoff sections (i) is not broken when a user applies the first moment to the guide cap (see Fig. 7, see also paras. [0029] and [0038], note that the breakoff section 10 requires a moment applied to section 10 would be perpendicular to the moment applied to section 21 and therefore section 10 would not break when the moment is applied to 21), and (ii) can be readily broken by the user when a second moment, along a second plane, generally orthogonal to the first plane, is applied to the pair of opposing intermediate extenders (see annotated Fig. 6 above); and a size of the pair of opposing proximal breakoff sections includes the pair of opposing proximal breakoff sections having a short length, measured between ends of the proximal breakoff section, as compared to a length of the pair of opposing distal breakoff sections, measured between ends of the pair of opposing distal breakoff sections (see Figs. 6-7, note that the length of 39 between 21 is a short length relative to the length along 10).
Regarding claim 5, the pair of opposing proximal breakoff sections are each sized and shaped such that each of the pair of opposing proximal breakoff sections can be readily broken by a user when a first moment, along a first plane, is applied to the guide cap (see annotated Fig. 6 above); the pair of opposing distal breakoff sections are each sized and shaped such that each of the pair of opposing distal breakoff sections (i) is not broken when a user applies the first moment to the guide cap (see Fig. 7, see also paras. [0029] and [0038], note that the breakoff section 10 requires a moment applied to section 10 would be perpendicular to the moment applied to section 21 and therefore section 10 would not break when the moment is applied to 21), and (ii) can be readily broken by the user when a second moment, along a second plane, generally orthogonal to the first plane, is applied to the pair of opposing intermediate extenders (see annotated Fig. 7 above); and a shape of the pair of opposing distal breakoff sections includes lateral surfaces of the pair of opposing distal breakoff sections being concave (see Fig. 7, note that the lateral surfaces are concave).
Regarding claim 6, wherein an outer lateral surface of each of the pair of opposing distal breakoff sections is setback from an adjacent outer surface of a corresponding one of the receiver pair of opposing arms connected to the pair of opposing distal breakoff sections (see annotated Fig. 7 above).
Regarding claim 7, wherein an outer lateral surface of each of the pair of opposing distal breakoff sections is setback from an adjacent outer surface of a corresponding extender one of the pair of opposing intermediate extenders connected to the pair of opposing distal breakoff sections (see annotated Fig. 7 above).
Regarding claim 12, wherein each of two end surfaces of each of the pair of opposing proximal breakoff sections is setback from an adjacent side surface of a corresponding one of the pair of opposing intermediate extenders connected to the pair of opposing proximal breakoff sections (see annotated Fig. 6 above).
Regarding claim 13, wherein each of two end surfaces of each of the pair of opposing proximal breakoff sections is setback from an adjacent outer surface of the guide cap connected to the pair of opposing proximal breakoff sections (see annotated Fig. 6 above).
Regarding claim 14, wherein: each of the pair of opposing intermediate extender extenders has an inner wall and an outer wall (see annotated Fig. 7 above), the inner walls having an extender threadform (see annotated Fig. 7 above); each of the pair of opposing arms has an inner wall and an outer wall (see annotated Fig. 7 above), the inner walls having a receiver threadform (see annotated Fig. 7 above); and the extender threadforms are sized, shaped, and clocked to match the receiver threadform such that a setscrew can thread smoothly through the extender threadforms proximally onto the receiver threadform (see Fig. 7, note that the threadform is continuous and free of any disturbances to allow a setscrew to thread smoothly through).
Regarding claim 16, wherein the guide cap has a proximal end having a generally circular cross section (see Fig. 6), the proximal end of the guide cap defining the proximal opening (see annotated Fig. 6 above).
Regarding claim 17, wherein the proximal end of the guide cap comprises a radially inner transition portion having a curved or beveled surface (see annotated Fig. 6 above) to facilitate guiding external media into a central channel of the guide cap in operation of the system (see Fig. 6, note curved surface is capable of guiding external medial into central channel).
Regarding claim 18, wherein the guide cap has opposing arched distal cutouts (see annotated Fig. 6 above).
Regarding claim 19, wherein: the guide cap has opposing arched distal cutouts (see annotated Fig. 6 above); and each extender of the pair of intermediate extenders comprises opposing transition surfaces sloping from a proximal end of the pair of intermediate extenders to a corresponding side wall of the pair of intermediate extenders (see annotated Fig. 6 above), each sloping surface opposing one of the opposing arched distal cutouts (see annotated Fig. 6 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Semler et al. (U.S. Pub. No. 2011/0202095 A1, hereinafter “Semler”) in view of Won et al. (U.S. Pub. No. 2010/0174325 A1, hereinafter “Won”). 
Semler discloses, regarding claim 2, a monolithic percutaneous-screw system for use in spinal surgery (see paras. [0029] and [0038] “used with .. receiving member having two or more arms”), the system comprising: a receiver (43, see Fig. 7, see paras. [0029] and [0038]) having a distal base (47) and a pair of opposing arms (49) extending proximally from the base (see Fig. 7); a pair of opposing distal breakoff sections (10), each connected monolithically to a proximal end of a corresponding one of the pair of opposing arms see Fig. 7, see also paras. [0029] and [0038]); a pair of opposing proximal breakoff sections (21, see Fig. 6, see para. [0035]); a pair of opposing intermediate extenders (39, see Fig. 6), each extending from a distal end, connected monolithically to a corresponding one of the pair of opposing distal breakoff sections (see Fig. 7, see also paras. [0029] and [0038]), to a proximal end connected monolithically to a corresponding one of the pair of opposing proximal breakoff sections (21, see Fig. 6, see para. [0035]); and a guide cap (35) connected monolithically to both of the pair of opposing proximal breakoff sections (see Fig. 6), the guide cap defining a proximal opening having a circular cross- sectional configuration (see annotated Fig. 6 above); wherein an outer lateral surface of each of the pair of opposing distal breakoff sections is setback from an adjacent outer surface of a corresponding one of the receiver pair of opposing arms connected to the pair of opposing distal breakoff sections (see annotated Fig. 7 above); and each of two end surfaces of each of the pair of opposing proximal breakoff sections is setback from an adjacent side surface of a corresponding one of the pair of opposing intermediate extenders connected to the pair of opposing proximal breakoff sections (see annotated Fig. 6 above).
Semler fails to disclose, regarding claim 2, wherein each of two end surfaces of each of the pair of opposing distal breakoff sections is setback from an adjacent side surface of a corresponding one of the receiver pair of opposing arms connected to the pair of opposing distal breakoff sections; an outer lateral surface of each of the pair of opposing proximal breakoff sections is setback from an adjacent outer surface of a corresponding one of the pair of opposing intermediate extenders connected to the pair of opposing proximal breakoff sections. 
Won discloses a monolithic percutaneous-screw system for use in spinal surgery (see Fig. 3), with a distal breakoff section (see annotated Fig. 3 below) and a proximal breakoff section (see annotated Fig. 3 below), wherein each of two end surfaces of each of the pair of opposing distal breakoff sections is setback from an adjacent side surface of a corresponding one of the receiver pair of opposing arms (see annotated Fig. 3 below), and wherein an outer lateral surface of each of the pair of opposing proximal breakoff sections is setback from an adjacent outer surface of a corresponding one of the pair of opposing intermediate extenders (see annotated Fig. 5 below) in order to reduce the thickness of the material providing an easier frangible functionality (see paras. [0026] and [0030]). 

    PNG
    media_image3.png
    400
    664
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    340
    301
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the two end surfaces of the distal breakoff sections in Semler to be setback in view of Won and to modify the outer lateral surface of the proximal breakoff sections in view of Won in order to reduce the thickness of the material providing an easier frangible functionality. 

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Semler, as applied to claim 3 above, and in view of Won et al. (U.S. Pub. No. 2010/0174325 A1, hereinafter “Won”).
Semler discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 8, each of two end surfaces of each of the pair of opposing distal breakoff sections is setback from an adjacent side surface of a corresponding one of the receiver pair of opposing arms connected to the pair of opposing distal breakoff sections; regarding claim 9, each of two end surfaces of each of the pair of opposing distal breakoff sections is setback from an adjacent side surface of a corresponding one of the pair of opposing intermediate extenders connected to the pair of opposing distal breakoff sections; regarding claim 10, wherein an outer lateral surface of each of the pair of opposing proximal breakoff sections is setback from an adjacent outer surface of a corresponding one of the pair of opposing intermediate extenders connected to the pair of opposing proximal breakoff sections; and regarding claim 11, wherein an outer lateral surface of each of the pair of opposing proximal breakoff sections is setback from an adjacent outer surface of the guide cap connected to the pair of opposing proximal breakoff sections.
Won discloses a monolithic percutaneous-screw system for use in spinal surgery (see Fig. 3), with a distal breakoff section (see annotated Fig. 3 above) and a proximal breakoff section (see annotated Fig. 3 above), wherein each of two end surfaces of each of the pair of opposing distal breakoff sections is setback from an adjacent side surface of a corresponding one of the receiver pair of opposing arms (see annotated Fig. 3 above), and wherein an outer lateral surface of each of the pair of opposing proximal breakoff sections is setback from an adjacent outer surface of a corresponding one of the pair of opposing intermediate extenders (see annotated Fig. 5 above) in order to reduce the thickness of the material providing an easier frangible functionality (see paras. [0026] and [0030]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the two end surfaces of the distal breakoff sections in Semler to be setback in view of Won and to modify the outer lateral surface of the proximal breakoff sections in view of Won in order to reduce the thickness of the material providing an easier frangible functionality. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Semler, as applied to claims 3 and 14 above, and in view of Jackson (U.S. Pub. No. 2019/0307493 A1, hereinafter “Jackson”). 
Semler discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 15, wherein each threadform has a helical flange format for receiving a helical-flange setscrew, the threadform defining a thread channel comprising a proximally extending space for receiving a proximally extending flange of a setscrew thread.
Jackson discloses a percutaneous-screw system (see Fig. 35), wherein the extender (200) includes a thread form (266) and the set screw (22) includes a threadform (22h), wherein the threadform is in the form of a helical flange (see para. [0095]), wherein the thread form defines a proximally extending space (see annotated Fig. 34 below) and a proximally extending flange (see annotated Fig. 34 below) in order to provide a suitable alternative threadform to v-type, buttress, reverse angle or square threads (see para. [0095]) that interlocks with the reciprocal flange (see para. [0095])

    PNG
    media_image5.png
    205
    363
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the threadform in Semler to be a helical flange with a proximally extending space and a proximally extending flange in view of Jackson in order to provide a suitable alternative threadform to v-type, buttress, reverse angle or square threads that interlocks with the reciprocal flange. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Semler, as applied to claim 19 above, and in view of Tsuang et al. (U.S. Pub. No. 2019/0290332 A1, hereinafter “Tsuang”). 
Semler discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 20, wherein: each extender of the opposing transition surface surfaces extends with respect to an adjacent side wall of the pair of intermediate extenders by an angle of between about 30 degrees and about 60 degrees; and each of the opposing distal cutout cutouts extends with respect to an adjacent exterior wall of the guide cap by an angle of between about 30 degrees and about 60 degrees.
Tsuang discloses a monolithic percutaneous-screw system (2, see Figs. 2A-2A’), wherein the extender (22) includes a transition surface (see para. [0045] “cut at the closed top end 22a”) at an angle of between about 30 to 60 degrees (see para. [0045] “angle that is between 40 to 50 degrees”) in order to provide an angle that will result in an easier break without many raw edges (see para. [0045]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the extender transition surface of the extender and the corresponding portion of the arched distal cutout extending adjacent the extender transition surface in Semler to be at an angle of between about 30 to 60 degrees in view of Tsuang in order to provide an angle that will result in an easier break without many raw edges. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14, and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to the Jackson (U.S. Pub. No. 2019/0307493 A1, hereinafter “Jackson”) reference, applied to claim 15, and the Tsuang et al. (U.S. Pub. No. 2019/0290332 A1, hereinafter “Tsuang”) reference, applied to claim 20, the Applicant has not provided arguments regarding these references, just arguments that the previously used Stokes reference failed to disclose a proximal  opening having circular cross-sectional configuration. Since the Stokes reference has not been applied, the new ground of rejection does not rely on any teaching or matter specifically challenged in the argument. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773